Citation Nr: 0732927	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-40 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that granted service connection for PTSD, evaluated 
as 10 percent disabling, effective June 24, 2003.


FINDING OF FACT

The veteran's service-connected PTSD is shown to be 
manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as anxiety, chronic sleep impairment, 
nightmares, and hypervigilance.


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
disability rating for the veteran's post-traumatic stress 
disorder are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for PTSD

The veteran is seeking a higher disability rating for his 
service-connected PTSD.  The veteran contends that the 
impairment caused by his PTSD is sufficient to warrant an 
evaluation greater than 10 percent under the criteria of 
Diagnostic Code (DC) 9411.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

VA reviews the veteran's entire history when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
10 percent rating is assigned where there is occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where symptoms are controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the terms "such as" and "such symptoms as" in 
the general rating formula for mental disorders, located at 
38 C.F.R. § 4.130, demonstrate that the symptoms or examples 
listed are not intended to constitute an exhaustive list, but 
rather provide guidance regarding the severity of symptoms 
contemplated for each rating, and permit consideration of 
other symptoms particular to each veteran and disorder and 
the effect of those symptoms on the veteran's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

Having reviewed the record, the Board finds that the 
veteran's symptomatology is shown to more closely approximate 
the rating criteria supporting the assignment of a 30 percent 
evaluation under 38 C.F.R. § 4.130, DC 9411.

In November 2003, the Veteran underwent a VA exam.  The 
examiner reviewed the claims file.  The exam shows that the 
veteran has been married to his wife for approximately 50 
years, as of 2007, and that he has two daughters and one son.  
The veteran denied having problems being close to and 
affectionate towards his wife, children, and grandchildren, 
and indicates that he has a positive relationship with all of 
them.  He keeps himself busy throughout the day volunteering 
for the Meals on Wheels program for senior citizens, and 
attending his grandchildren's ball games and school events.  
In addition, he joined the VFW and the Korean War Veteran's 
Association.  However, since service, the veteran has trust 
issues, and indicates that his only friends are those from 
his childhood.  He has only six close friends.

The veteran worked in a paint manufacturing plant for 9 
years, worked on and off as a machinist for 22 years, and 
worked 7 years as a self-employed janitor.  He indicated that 
he did well at work and got along with his coworkers and 
supervisors.  However, the veteran indicated that he never 
took a promotion because he felt responsible for the deaths 
and maimings of soldiers as a result of his decisions.  He 
did not want authority over any coworkers.  

The VA examiner indicated that the veteran's appearance was 
neat and his manner friendly, displaying good eye contact.  
The veteran had above average intelligence; used appropriate 
speech; and displayed no evidence of hallucinations, 
delusions or cognitive impairment.  He also denied having 
past difficulties with depression or suicidal, homicidal or 
psychotic ideation.  He was oriented to person, place, and 
time but was not aware of the purpose of the evaluation.  The 
examiner noted that the veteran displayed a restricted range 
of affect.

In addition, the veteran complained of suffering from a 
chronically anxious mood.  The veteran further indicated that 
he experiences daily intrusive recollections of his Korean 
War experiences and has nightmares approximately once per 
week.  He reported hypervigilance, an exaggerated startle 
response, and sleep disturbance.  The veteran has also lost 
interest in activities that he previously found pleasurable, 
such as playing or watching sports.

In the diagnosis, the examiner indicated that the veteran met 
the DSM-IV criteria for chronic, mild PTSD.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned.  A 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  According to DSM- IV, a 
GAF score of 61-70 indicates mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships

Prior to the VA examination in November 2003, the veteran had 
sought an evaluation for PTSD from the Vet Center (Center).  
The veteran began sessions at the Center for his assessment 
in June 2003.  The final report, dated November 2003, 
indicates that the veteran presented symptoms of PTSD, 
including intrusive thoughts, reoccurring combat nightmares 
and flashbacks, avoidance of thoughts and activities related 
to combat, diminished interest in activities, isolation and 
alienation, restricted range of affect, sleeplessness, 
outbursts of anger, and hypervigilance.  During his one-hour 
sessions, the veteran had a neat appearance, friendly manner, 
average intelligence, appropriate speech and orientation, 
normal memory function, good judgment, and agitated motor 
activity.  The veteran exhibited a flat affect.  The veteran 
also indicated that he had little or no social interpersonal 
network and has on-going difficulties maintaining long-term 
intimate relationships.  The records also indicate that he 
worked on and off as a machinist for the last 35 years.  No 
mention was made regarding his relationship with his family.  
Neither an opinion regarding the seriousness of the veteran's 
symptoms nor a GAF score was provided.

The file also includes outpatient medical records from the 
Center dated June 2003 to August 2004.  Most entries indicate 
that the veteran appeared friendly with a restricted or flat 
range of affect.

The Board finds that the evidence cited above  support a 
disability rating of 30 percent, but no more, as the 
veteran's current symptoms impair him socially and may have 
contributed to his inability to excel at his employment.  

Under the rating of 30 percent, the veteran must show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
mild memory loss.  The veteran denied depression or depressed 
mood, however, he complains of chronic anxiety and the Vet 
Center assessment noted a finding of panic attacks.  The 
evidence also shows that the veteran suffers sleeplessness 
and experiences nightmares and chronic sleep impairment.  He 
has daily intrusive thoughts and flashbacks of his time in 
Korea, is hypervigilant, and suffers an exaggerated startle 
response.  He also is chronically anxious and no longer has 
interest in activities that he previously found pleasurable, 
such as playing or watching sports.  The veteran also 
indicated that he has had trust issues since service, and 
that he experiences feelings of isolation and alienation.  
Based upon the foregoing, the Board finds that the veteran is 
entitled to a rating of 30 percent.

The Board notes that the veteran sometimes exhibited a 
flattened affect.  However, because it was an intermittent 
symptom, looking at all of the evidence presented, the Board 
does not find that the overall level of his disability was of 
such severity as to warrant a higher rating of 50 percent 
rating.  There is no evidence that he experiences difficulty 
in understanding complex commands; or that he experiences 
impaired judgment, impaired abstract thinking, or panic 
attacks greater than once a week.  In addition, the veteran's 
records indicate that he had outbursts of anger; however, 
they were never shown to be manifested by violence, nor does 
the evidence show that his PTSD was ever manifested by 
spacial disorientation, neglect of hygiene, or near 
continuous depression or panic.  In short, clinical findings 
do not support the assignment of a rating in excess of 30 
percent under the applicable rating criteria.

In addition, it is noted that the veteran's GAF score was 
identified as 65 on his VA examination in November 2003.  
This score is indicative of symptoms in the mid-range of mild 
symptoms and does not support an initial evaluation for PTSD 
in excess of 30 percent disabling.  Simply stated, the GAF 
score and medical evidence do not indicate that the veteran 
suffered a degree of occupational and social impairment 
greater than that contemplated by a 30 percent rating.

In summary, the Board finds that the overall disability 
picture warrants an initial rating of 30 percent rating, but 
no more, under Diagnostic Code 9434.  38 C.F.R. § 4.7.  The 
Board adds that it does not find that the veteran's PTSD 
should be increased for any other separate period based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App at 126.

Based on the above, the Board finds that the evidence 
supports an initial rating of 30 percent for PTSD.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

This appeal arises from an initial rating following a grant 
of service connection for PTSD.  VA satisfied the duty to 
notify by means of pre-initial adjudication letters dated 
June 2003 and July 2003.  The letters advised the veteran of 
the types of evidence and/or information necessary to 
substantiate his claim and the relative duties upon himself 
and VA in developing his claim, to include submitting copies 
of any records in his possession that had not previously been 
submitted.  The timing and content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Regarding notice that a disability rating and an effective 
date for award of benefits would be assigned if service 
connection is awarded, the Board finds that the veteran was 
afforded sufficient notice in the May 2004 rating decision as 
the decision granted service connection for PTSD and assigned 
an initial rating and effective date of award.  The veteran 
appealed the downstream issue of entitlement to a higher 
initial rating for the award of service connection.  A 
November 2005 Statement of the Case (SOC) advised the veteran 
of the criteria for establishing a disability rating, the 
evidence considered, the reasons and basis for its decision, 
and cited the provisions of 38 U.S.C.A. § 5103A , 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, and 4.130.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
U.S. Vet. App. 03-0320 (March 22, 2007).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In addition, the RO arranged for 
him to undergo a VA examination.  Accordingly, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to his claim.  38 U.S.C.A. §§ 5103 and 5103A.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b), 38 C.F.R. § 20.1102 (2006); 
Dingess, 19 Vet. App. 473; Pelegrini II, 18 Vet. App. 112; 
Quartuccio, 16 Vet. App. 183.  



ORDER

An initial rating of 30 percent for service-connected PTSD 
granted, subject to the regulations applicable to the payment 
of monetary awards.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


